Citation Nr: 1442195	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  12-03 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada



THE ISSUE

Entitlement to service connection for peripheral neuropathy of the lower extremities claimed as secondary to service-connected diabetes mellitus with kidney disease.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Young, Counsel



INTRODUCTION

The appellant is a Veteran who had active service from August 1966 to August 1968.  He served in combat in Vietnam and was awarded the Combat Infantry Badge and Purple Heart Medal.  This case is before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Reno, Nevada, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In a May 2012 general information report, a request was made for an assessment of the Veteran's ability to handle funds.  Documentation of his inability to care for himself has been submitted.  The matter of the Veteran's competency to handle funds has not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.


FINDING OF FACT

The Veteran is reasonably shown to have peripheral neuropathy of the lower extremities related by medical evidence to his service-connected diabetes mellitus.


CONCLUSION OF LAW

Service connection for peripheral neuropathy of the lower extremities is warranted.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013). 








REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA) 

The VCAA applies to the instant claim.  However, as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on the matter; any notice or duty to assist omission is harmless.



Legal Criteria, Factual Background and Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To establish service connection for a claimed disability there must be evidence of: a present disability (for which service connection is sought); incurrence or aggravation of a disease or injury in service; and a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Secondary service connection may be established for a disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Substantiating a secondary service connection claim requires evidence of: (1) a diagnosis of the disability for which secondary service connection is claimed; (2) an already service-connected disability; and (3) that the claimed disability was either (a) caused or (b) aggravated by the already service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all of the evidence in the record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claim.

The Veteran does not contend that peripheral neuropathy of the lower extremities became manifest in (is directly related to) service.  His service treatment records are silent for complaints treatment, or diagnosis of lower extremity peripheral neuropathy.  On July 1968 service separation examination, the lower extremities were normal on clinical evaluation.  Consequently, service connection for peripheral neuropathy of the lower extremities on a direct basis (i.e., that such disability was incurred in, or aggravated by, the Veteran's service) is not warranted.  

The Veteran contends that he has peripheral neuropathy of the lower extremities that was caused by, is a complication of, his service-connected diabetes mellitus.  He has established service-connection for diabetes mellitus with kidney disease, rated 20 percent.  

In August 2008 the Veteran was seen at VA podiatry outpatient clinic for diabetic foot care.  Foot sensation was measured, and was noted to be diminished.  The assessment was diabetes mellitus neuropathy.  

On August 2008 VA diabetes mellitus examination, the Veteran reported that he is a paraplegic as a result of a non-service-connected back surgery.  He reported no limitations due to his diabetes mellitus, but endorsed limitations rather to a spine disability with paraplegia.  The examiner noted that neurologic disease is possibly a diabetes-related disability, but that she was unable to assess for peripheral neuropathy secondary to diabetes mellitus as the Veteran had paraplegia due to a spine disability.

On February 2010 VA peripheral nerves examination, the examiner reviewed the record.  The Veteran reported that soon after thoracic spine surgery in March 2004 he realized that he had no sensation below his waist and had lost most of his ability to move his legs.  The diagnosis was stable T10 incomplete paraplegia, with sensory absence in most of the area below the umbilicus, including both lower extremities.  The examiner noted that the etiology of the problem was surgical damage at T9/T10 from a procedure in March 2004, and that this was not a diabetic peripheral neuropathy.  She explained that despite poor control of diabetes, the Veteran's lower extremity neuropathy was of acute onset directly related to his nonservice-connected spine disability.  She noted that there was no evidence that the Veteran's lower extremity neuropathy was caused by or aggravated by diabetes as the severity of the acute nonservice-connected neuropathy was significant and had not changed since onset in 2004, and was not present prior to the back surgery in 2004 despite history of diabetes since 1997.  The examiner stated that the Veteran does have neuropathy of both lower extremities, but that it is not a "peripheral" neuropathy (diabetes-caused), but a "central" neuropathy which originated from damage to the spinal cord nerves (part of the central nervous system), due to surgery March 2004.  She indicated that chart review found no mention of developing diabetic neuropathy between the diagnosis of diabetes mellitus and the March 2004 neurosurgery at the T9/T10 level.  Therefore, if a diabetic-related peripheral neuropathy had developed it would have to have developed after the March 2004 surgery, and if present could not be distinguished clinically from the Veteran's post-surgical neuropathy, i.e., if a diabetic neuropathy had developed, its effect on life activities would be dwarfed by the post-surgical neuropathy.  

In December 2010 the Veteran was seen at VA podiatry outpatient clinic for diabetic foot care.  Foot sensation was measured, and was found to be diminished.  The assessment was diabetes mellitus neuropathy.  

In December 2011 the Veteran presented at VA podiatry outpatient clinic with complaints of very little feeling in his feet.  Foot sensation was measured, and was found to be diminished.  The assessment was diabetes mellitus neuropathy.  

It is not in dispute that the Veteran has a neurological disability related to spine pathology; that is well-established by the record, (as the Veteran acknowledges by identifying himself as a paraplegic due to [nonservice-connected] back surgery)..  The question before the Board is whether he also has lower extremity peripheral neurology as a complication of his service-connected diabetes mellitus.  The Board has reviewed the various medical evidence that bears on that medical question.  Notably, an August 2008 VA examiner [for diabetes] indicated that peripheral neuropathy could be a complication of diabetes, but that the Veteran could not be assessed for such pathology because of his paraplegia.  The February 2010 peripheral nerves examiner provided a somewhat stronger opinion against the Veteran's claim, indicating (in essence) that any diabetic neuropathy had not developed prior to the March 2004 spine surgery, and that the effects of any diabetic neuropathy that might have developed since would be "dwarfed" by effects of the neurological impairment stemming from the spine surgery.  The Board interprets that opinion leaving open a possibility that the Veteran developed diabetic neuropathy (and commenting further on degree of functional impairment from such vs. the degree of impairment from the spine disability-related nerve pathology).  Notably, the record also shows (see podiatry clinic diagnoses of diabetic neuropathy in August 2008, February 2010, and December 2011) that the Veteran has received VA care-providers' diagnoses of, and receives ongoing treatment for, diabetic lower extremity neuropathy.  The Board finds that such diagnoses are not necessarily inconsistent with the opinion by the February 2010 VA examiner (the strongest opinion against the Veteran's claim).  Consequently, and resolving remaining reasonable doubt in the Veteran's favor, as required (see 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102) the Board finds that the evidence reasonably shows that the Veteran has developed diabetic lower extremity neuropathy in additional to the nerve pathoplogy associated with his spine-disability-related paraplegia, and that service connection for diabetic lower extremity peripheral neuropathy is warranted.  


ORDER

Service connection for lower extremity peripheral neuropathy is granted. 


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


